 1
 2
 3
 4
 5
 6
 7
                         UNITED STATES DISTRICT COURT
 8
                       SOUTHERN DISTRICT OF CALIFORNIA
 9
10        ANTON EWING,                             Case No. 19-cv-297-BAS-AGS
11                                  Plaintiff,     ORDER GRANTING MOTION
                                                   TO SET ASIDE DEFAULT
12
              v.                                   [ECF No. 25]
13
          GONOW TRAVEL CLUB, LLC, et
14        al.,
15                               Defendants.
16
17           Presently before the Court is Defendant GoNow Travel Club, LLC’s Motion
18   to Set Aside Default. (“Mot.,” ECF No. 25.) Plaintiff Anton Ewing opposes the
19   Motion. (ECF No. 27.) The Court finds this Motion suitable for determination on
20   the papers and without oral argument. Civ. L. R. 7.1(d)(1). For the reasons stated
21   below, the Court GRANTS Defendant’s Motion.
22   I.      BACKGROUND
23           Plaintiff filed a complaint against Defendants Francisco Morgan and GoNow
24   Travel Club, LLC (“GoNow”). (ECF No. 1.) Both Defendants filed a joint motion
25   to dismiss. (ECF No. 5.) Plaintiff then timely filed a first amended complaint, (ECF
26   No. 7), so the Court terminated the motion to dismiss as moot. Francisco Morgan
27   filed a motion to dismiss, but GoNow did not join the motion. (ECF No. 9.) Because
28   GoNow had failed to respond to the first amended complaint, Plaintiff requested and

                                             –1–
 1   received a clerk’s entry of default against GoNow. (ECF No. 14.) GoNow seeks to
 2   set aside the default.
 3   II.    LEGAL STANDARD
 4          Obtaining a default judgment is a two-step process governed by Federal Rule
 5   of Civil Procedure 55. Eitel v. McCool, 782 F.2d 1470, 1471 (9th Cir. 1986). First,
 6   Rule 55(a) provides: “When a party against whom a judgment for affirmative relief
 7   is sought has failed to plead or otherwise defend, and that failure is shown by affidavit
 8   or otherwise, the clerk must enter the party’s default.” Second, after the clerk enters
 9   default, a party must seek entry of default judgment under Rule 55(b). The decision
10   whether or not to grant default judgment pursuant to Fed. R. Civ. P. 55(b) is within
11   the discretion of district courts. See Aldabe v. Aldabe, 616 F.2d 1089, 1092 (9th Cir.
12   1980). In exercising its discretion to grant or deny a motion for default judgment,
13   the Court considers the following factors:
14               (1) the possibility of prejudice to the plaintiff; (2) the
                 merits of plaintiff's substantive claim; (3) the sufficiency
15               of the complaint; (4) the sum of money at stake in the
16               action; (5) the possibility of a dispute concerning material
                 facts; (6) whether the default was due to excusable neglect;
17               and (7) the strong policy underlying the Federal Rules of
18               Civil Procedure favoring decisions on the merits.

19   Eitel, 782 F.2d at 1471–72. “[J]udgment by default is a drastic step appropriate only
20   in extreme circumstances; a case should, whenever possible, be decided on the
21   merits.” Falk v. Allen, 739 F.2d 461, 463 (9th Cir. 1984).
22   III.   ANALYSIS
23          The Court finds the Eitel factors weigh in favor of setting aside the entry of
24   default. First, the Court finds no prejudice to Plaintiff in allowing this case to
25   proceed. This case is still in the early stages of litigation and the Court has not yet
26   ruled on the motion to dismiss filed by the other Defendant in this case. Contra
27   PepsiCo, Inc. v. Cal. Sec. Cans., 238 F. Supp. 2d 1172, 1177 (C.D. Cal. 2002) (noting
28   this factor weighs in favor of default if the plaintiff “will likely be without other

                                               –2–
 1   recourse for recovery” without a default judgment). Once GoNow files an answer or
 2   a motion to dismiss, the case can proceed on the merits.
 3         Further and importantly, the Court finds no evidence of bad faith in
 4   Defendant’s failure to file an answer. Defense counsel apparently was unaware of
 5   the federal rules as they relate to responding to a complaint, because he states in the
 6   past, “opposing attorneys have not required him to file a separate answer for multiple
 7   defendants while initial motions/demurrers were pending in the case.” (Mot. 5.) As
 8   counsel now knows, all defendants must respond to a complaint within the time limits
 9   set forth by the federal rules. But the Court does not find that counsel’s failure to file
10   an answer for GoNow was an attempt to manipulate the legal system or take
11   advantage of Plaintiff. See TCI Grp. Line Ins. Plan v. Knoebber, 244 F.3d 691, 697–
12   98 (9th Cir. 2001) (“Neglectful failure to answer as to which the defendant offers a
13   credible, good faith explanation negating any intention to take advantage of the
14   opposing party, interfere with judicial decisionmaking, or otherwise manipulate the
15   legal process is not ‘intentional’ under our default cases, and is therefore not
16   necessarily . . . culpable or inexcusable.”). Defendant’s mistake is not inexcusable
17   and does not weigh in favor of the extreme measure of judgment by default.
18         Further, the Court favors a decision on the merits. See Eitel, 782 F.2d at 1472
19   (holding default judgments generally are disfavored because “cases should be
20   decided on their merits whenever reasonably possible”). GoNow intends to move
21   to dismiss Plaintiff’s complaint and it states it has many meritorious defenses it hopes
22   to present. (Mot. 10.) The Court therefore will be able to evaluate the merits of
23   Plaintiff’s case against both Defendants. This factor weighs against entry of default.
24
25
26   ///
27   ///
28   ///

                                                –3–
 1   IV.   CONCLUSION
 2         For the foregoing reasons, the Eitel factors weigh in favor of setting aside the
 3   default against GoNow. The Court GRANTS Defendant’s Motion. (ECF No. 25.)
 4   GoNow SHALL answer or otherwise respond to Plaintiff’s complaint on or before
 5   July 9, 2019.
 6         IT IS SO ORDERED.
 7   DATED: June 18, 2019
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              –4–
